Citation Nr: 0004377	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease as a residual of beriberi.

2.  Entitlement to an increased evaluation for service-
connected anxiety reaction, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.  He was a prisoner of war (POW) of the German 
Government from April 24, 1944 to May 3, 1945.  This appeal 
arises from a February 1996 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) which denied 
service connection for ischemic heart disease due to beriberi 
and which denied a disability evaluation greater than 
50 percent for the veteran's service-connected anxiety 
reaction.  

A review of the claims folder indicates that the issue of 
entitlement to service connection for beriberi was previously 
considered and denied by the Board of Veterans' Appeals 
(Board) in May 1982.  Thereafter, the law as it relates to 
POWs was liberalized under Pub. L. No. 97-37, 95 Stat. 935-37 
(codified at 38 U.S.C.A. § 1112(b)).  When a provision of law 
or regulation creates a new basis of entitlement to veteran 
benefits, as in this case currently before the Board, a claim 
under the new law is a claim separate and distinct from the 
claim previously denied prior to the liberalizing law or 
regulation.  See Spencer v. Brown, 4 Vet. App. 283 (1993).  
Accordingly, the Board will review the present claim for 
service connection for ischemic heart disease as a residual 
of beriberi on a de novo basis.  Suttman v. Brown, 5 Vet. 
App. 127 (1993).  


FINDINGS OF FACT

1.  The veteran has been diagnosed as having ischemic heart 
disease.

2.  The evidence of record suggests that the veteran 
experienced edema of his lower extremities as a POW.  

3.  The symptoms of the veteran's anxiety reaction are not 
manifested by more than considerable social and industrial 
impairment.


4.  The veteran has not routinely displayed symptoms such as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Incurrence of ischemic heart disease during active 
military service is presumed.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

2.  The criteria for an evaluation in excess of 50 percent 
for the service-connected anxiety reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.1, 4.2, 4.7, 4.10 (1999), 
4.129, 4.130, 4.132, Diagnostic Code 9400 (as in effect prior 
to November 7, 1996), Diagnostic Code 9400 (as in effect on 
or after November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his 
cardiovascular system was normal.  The service medical 
records do not contain a repatriation examination.  In 
September 1945, the veteran was admitted to the hospital due 
to complaints of nervousness and an inability to regain lost 
weight.  He stated he had had similar attacks of nervousness 
while interned as a POW.  He reported that his normal weight 
was 155 pounds.  At that time, he weighed 135 pounds.  An 
examination of 

his vascular system indicated that he had good tone.  His 
heart was normal in size, shape, rate, and rhythm.  There 
were no murmurs.  His blood pressure was 140/75.  Following a 
psychiatric examination in September 1945, the veteran was 
diagnosed as having severe anxiety-type psychoneurosis.  He 
was transferred to a convalescent hospital, where he received 
a diagnosis of recovered severe chronic anxiety type 
psychoneurosis due to combat and his POW experiences.  

On an October 1945 Report of Physical Examination pending 
service discharge, the veteran's cardiovascular system was 
found to be normal.  His feet and musculoskeletal system were 
free of defects.  His blood pressure was 130/78.  There were 
no findings pertaining to beriberi or edema.  

The veteran filed a claim of service connection for a 
psychiatric disorder in January 1948.  At that time, he 
submitted an October 1947 letter from a private physician who 
reported that he had examined the veteran in August 1947 and 
that he had found him to have a systolic blood pressure of 
160 and a very irregular heart beat and to be significantly 
underweight.  The physician stated that he had advised the 
veteran to stop working immediately.  

In March 1948, the veteran was afforded a VA general medical 
examination.  He reported losing between 20 and 30 pounds of 
weight while being held as POW.  He stated that his best 
weight had been 168 pounds in 1944.  He denied experiencing 
dysentery or abdominal cramps.  He said he had occasionally 
had diarrhea.  The veteran complained of nervousness, 
fatigue, and abdominal pain.  His cardiovascular system was 
normal.  His blood pressure was 136/78.  There were no 
findings pertaining to edema.  A separate psychiatric 
examination included a diagnosis of severe chronic 
anxiety-state psychoneurosis with slight improvement.  In 
addition, the examiner described the degree of the veteran's 
incapacity as moderate to severe.  

By a rating action dated in March 1948, the RO granted 
service connection for a chronic anxiety state and assigned a 
30 percent evaluation to this disability, 

effective from January 1948.  The rating for this 
service-connected disability was subsequently increased to 50 
percent in April 1980.  

Between 1948 and 1982 the veteran filed several claims for 
service connection for various conditions.  The evidence 
obtained in connection with those claims included reports of 
VA medical examinations, VA treatment records, personal 
statements, and reports from private physicians.  Of note is 
an October 1974 statement from a private physician who 
reported that the veteran had had essential hypertension 
since 1972.  A similar history was recorded during a January 
1975 VA general medical examination.  At the time of the 1975 
examination, no evidence of murmur, arrhythmia, or edema was 
shown.  Pedal pulses were "ok."  The veteran's blood 
pressure was 170/110 in the sitting position, 174/104 in the 
recumbent position, and 158/110 in the standing position.  

As part of a November 1977 claim of service connection for 
disabilities resulting from his POW experiences, the veteran 
reported that he experienced "leg and feet problems" during 
his internment.  He did not elaborate as to the exact nature 
of these problems.  However, in an attached 80 page hand-
written statement, he discussed his POW and post-military 
experiences in detail.  He indicated that he suffered 
numerous minor injuries as a result of his capture and that 
he had been given an inadequate supply of food throughout his 
captivity.  No reference was made to any swelling or edema of 
his lower extremities.

In a letter dated in July 1979, a private physician reported 
that he had examined the veteran for the purpose of 
determining whether he suffered from beriberi and that the 
veteran had come under his care in November 1977 at which 
time the veteran gave a history of being a POW for 14 months 
and explained that there was a questionable history of 
beriberi secondary to poor nutrition while a POW.  The 
physician also said that the veteran had symptoms of 
causalgia and chronic neuritis of the feet, that these 
symptoms were thought to be part of a beriberi picture, and 
that the veteran was, therefore, treated with Stresstabs and 
injections of B Complex for four weeks.  The physician also 
reported that the veteran experienced a dramatic 

improvement in his causalgia and neuritis symptoms.  The 
physician stated that no laboratory confirmation of the 
diagnosis of beriberi or B-1 deficiency had been made because 
such studies were not available to his practice and that, as 
such, the veteran had been treated empirically.

The veteran was afforded a personal hearing before the RO in 
August 1980.  At that time, he asserted that he had had 
beriberi and suffered from malnutrition during his 
internment.  He said that he had experienced a significant 
weight loss as a POW.  He averred that he currently suffered 
from neurological problems of the lower extremities, that 
those problems were related to beriberi, and that he is 
receiving routine private medical treatment for his beriberi 
(in particular, monthly shots of B-12 to alleviate those 
symptoms).  He submitted several "buddy statements" from 
fellow service members who had been interned with the 
veteran.  Those individuals recalled that the veteran 
suffered from malnutrition and leg problems while being held 
as a POW.  The veteran's leg problems were noted to have been 
related to injuries suffered when he "bailed out" and 
landed on some rocks.  

In an October 1980 statement, a private physician reported 
that the veteran had a history of hypertension, burning of 
the bottoms of the feet, and painful knees.  He also 
indicated that the veteran had experienced recurrent 
tachycardia since 1965.

In December 1980, the veteran was afforded a VA neurological 
examination in order to explore his complaints of beriberi.  
He complained of neurological deficits and weakness in his 
lower extremities.  He stated that the symptoms were related 
to beriberi and that he was receiving treatment for the same 
from a private physician.  His in-service history of weight 
loss was discussed.  Following a physical evaluation, the 
veteran was diagnosed as having long-standing sensory 
disturbances of an unestablished etiology.  The examiner 
stated that it was doubtful that beriberi explained those 
symptoms.  

Service connection for beriberi was denied by the Board in 
May 1982.  The Board held that there was no evidence that the 
veteran suffered from beriberi in service or 

post-service.  The Board noted that a VA examiner had 
specifically indicated that it was "doubtful" that the 
veteran's complaints of a neurological disorder of his lower 
extremities were due to beriberi.  

Medical records from the Pittsburgh VA Medical Center (VAMC) 
dated from May 1990 to June 1991 have been associated with 
the claims folder.  These records show that the veteran 
received evaluations and treatment for, but not limited to, 
coronary artery disease and the residuals of a cerebral 
artery branch infarct.  A May 1990 discharge summary 
indicated that the veteran underwent a coronary artery bypass 
graft in March in 1990 and that he suffered a cerebral 
vascular accident a few days later.  The veteran was also 
noted to have had a history of hypertension and transient 
ischemic attacks.  No findings were made with regard to his 
military service.

In June 1995, the veteran filed a claim of service connection 
for a heart condition secondary to his POW experiences.  He 
also indicated that he deserved a higher evaluation for his 
service-connected psychiatric disorder.

The veteran was afforded a VA psychiatric examination in 
September 1995.  He stated that he spends much of his time 
watching television and that he is able to engage in simple 
household chores such as sweeping, dusting, and making his 
bed.  He denied having any hobbies.  Since having a stroke, 
he stated that he has been unable to read due to memory loss.  
The veteran's mood and affect were good, and he laughed 
easily.  He denied depression or anxiety.  However, he did 
indicate that he becomes easily frustrated when undertaking a 
task that takes longer than it should.  Hallucinations and 
delusions were absent.  He stated he no longer suffers from 
nightmares and that he is no longer "angry all the time."  
The veteran was oriented, but his concentration and memory 
were severely impaired, and his insight and judgment were 
also impaired.  

The examiner provided Axis I diagnoses of an anxiety disorder 
not otherwise specified and rule out dementia.  Additionally, 
the examiner assigned to the veteran 

a score of 45 on the Global Assessment of Functioning (GAF) 
scale.  Furthermore, the examiner indicated that one of the 
veteran's Axis III diagnoses included coronary artery 
disease.  

By a rating action dated in February 1996, the RO continued 
the 50 percent disability evaluation assigned to the 
veteran's service-connected anxiety reaction.  The RO 
explained that there were no findings of the necessary 
symptomatology to support a higher evaluation.  By the 
February 1996 rating action, the RO also denied service 
connection for ischemic heart disease secondary to beriberi.  
The RO observed that there was an unlimited presumptive 
period for granting service connection for beriberi heart 
disease to include ischemic heart disease for veterans who 
have been held as POWs for 30 days or more.  As there was no 
evidence showing that the veteran suffered from beriberi or 
the symptoms of beriberi, to include edema, during his 
internment, the RO determined service connection was not 
warranted.

In a statement received in June 1996, the veteran reported 
that he suffered from severe swelling of the feet and legs 
while being held as a POW.  He recalled being evaluated for 
the swelling problem by a physician.  He said that he was 
told that the condition would improve with time.  
Additionally, the veteran explained that he was provided a 
scant amount of food during his internment as a POW and that 
this lack of food resulted in severe malnutrition.  

The veteran was afforded another VA psychiatric examination 
in December 1996.  He was somewhat taken aback at the idea 
that he was there for an examination of his psychiatric 
disorder and essentially denied having any current 
psychiatric problems.  Prior to having two strokes in 1990, 
he stated he had had difficulties with nightmares and 
restlessness during sleep.  He also claimed that he had been 
constantly anxious.  However, the veteran reported that most 
of his symptoms had disappeared since his strokes.  His wife 
said that he had no difficulty sleeping, that his temper was 
good, that he was not bothered by nightmares, and that he did 
not appear depressed.  The veteran's main complaints 
pertained to an inability to recall 

information that he had previously reviewed and being 
physically jittery most the time.  He stated that he had 
worked as a baker until his retirement in 1976, that he had 
been married twice, and that he had been married to his 
current wife for 11 years.  

On mental status examination, the veteran was alert and 
roughly oriented in all three spheres.  There was no evidence 
of psychosis.  It was very apparent that he had difficulty 
recalling things, especially recent events.  He had also some 
difficulty with word search and tended to speak 
circumstantially.  The veteran's mood was euthymic.  His 
affect appeared to be responsive and well modulated.  The 
overall impression was clearly one of dementia that was 
probably of the multi-infarct type and effected the veteran's 
verbal expressiveness and memory.  While there appeared to a 
history of post-traumatic stress disorder (PTSD), the 
examiner stated that he could not find "hide nor hair" of 
said disorder.  He said the veteran's PTSD was either in 
remission and/or being overshadowed by the affective, 
personality, and cognitive changes related to his strokes.  

Consequently, the examiner provided an Axis I diagnosis of 
multi-infarct type dementia which was mild to moderate in 
intensity.  Additionally, the examiner diagnosed (on Axis I) 
moderate PTSD by history which was currently in remission 
and/or overshadowed by the affective, personality, and 
cognitive changes of organicity.  The Axis III diagnoses, as 
stipulated by the examiner, included coronary artery disease 
and coronary artery bypass graft surgery.  

In August 1998, the 50 percent disability rating assigned to 
the veteran's service-connected anxiety reaction was 
continued.  The RO observed the criteria for evaluating 
mental disorders had been revised during pendency of the 
veteran's appeal.  In that regard, the RO found that the 
evidence of record did not show that a 70 percent disability 
evaluation was warranted under either the old, or the new, 
rating criteria.  A supplemental statement of the case mailed 
to the veteran in April 1998 contained citations to the new 
rating criteria.  (In this regard, the Board notes that the 
statement of the case which was furnished to the veteran in 
March 1996 provided him with the old rating criteria.)  

II.  Analysis

A.  Service Connection

At the outset, the Board notes that the veteran's claim for 
service connection for ischemic heart disease as a residual 
of beriberi is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 1991).  
Where a veteran served 90 days or more during a period of 
war, and cardiovascular disease to include hypertension 
becomes manifest to a degree of 10 percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Further, if a veteran is: 

(1) A former prisoner of war and; (2) as 
such was interned or detained for not 
less than 30 days, the following diseases 
shall be service-connected if manifest to 
a degree of 10 percent or more at any 
time after discharge or release from 
active military, naval, or air service 
even though there is no record of such 
disease during service, provided the 
rebuttable presumption provisions of § 
3.307 are also satisfied.

Avitaminosis.
Beriberi (including beriberi heart 
disease).
Chronic dysentery.
Helminthiasis.
Malnutrition (including optic atrophy 
associated with
   malnutrition).
Pellagra.
Any other nutritional deficiency.
Psychosis.
Any of the anxiety states.
Dysthymic disorder (or depressive 
neurosis).
Organic residuals of frostbite, if it is 
determined that the
   veteran was interned in climatic 
conditions consistent
   with the occurrence of frostbite.
Post-traumatic osteoarthritis.
Irritable bowel syndrome.
Peptic ulcer disease.
Peripheral neuropathy except where 
directly related to infectious causes.

Note: For purposes of this section, the 
term beriberi heart disease includes 
ischemic heart disease in a former 
prisoner of war who had experienced 
localized edema during captivity.

38 C.F.R. § 3.309(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the U.S. Court of Appeals for Veterans Claims 
(Court) held that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  It is the Board's responsibility 
to weigh the evidence.  The Board also has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.  

Here, the record shows that the veteran has had a history of 
cardiovascular problems since the mid-1960s.  His problems 
have included hypertension and tachycardia.  More recently, 
he has submitted evidence showing that he has been diagnosed 
as having coronary artery disease.  Coronary artery disease 
as well as arteriosclerotic heart disease have been found to 
be synonymous with ischemic heart disease.  See Veterans 
Benefits Administration (VBA) Circular 21-97-1 (June 17, 
1997).  In other words, there is current medical evidence 
showing that the veteran has a diagnosis of ischemic heart 
disease.  

There is also evidence that the veteran suffered from edema 
while a POW.  In a statement received in June 1996, the 
veteran expressly indicated that he suffered from swelling of 
the feet and legs during his captivity.  Statements from the 
veteran dated in 1977 and personal testimony in 1980 also 
contained discussion of leg and feet problems at the time he 
was a POW.  Moreover, statements obtained from fellow POWs 
referenced the veteran's complaints of leg problems during 
his internment (albeit these problems were noted to have been 
caused by injuries related to a parachute landing).  

The Board recognizes that the veteran's service medical 
records contain no findings of complaints of edema.  However, 
VA must accept the statements of former POWs about 
disabilities or diseases incurred during confinement as proof 
of incurrence so long as residual disability is found that 
can be attributed to the alleged service incident.  Moreover, 
no mention of any claimed disability need appear in service 
records.  See VA Adjudication Procedure Manual, Manual M21-1, 
Part VI, Paragraph 7.23(c)(3) and (5).  As an alternative, in 
claims pertaining to service connection for ischemic heart 
disease, statements by veterans on POW questionnaires during 
protocol examinations are deemed to be relevant and probative 
in determining whether or not the veteran suffered from edema 
during captivity.  VBA Circular 21-97-1.  There is no record 
that the veteran was ever afforded a POW protocol examination 
or given the opportunity to complete a POW questionnaire.  
Thus, while there is no clear evidence prior to 1996 
suggesting that he suffered from edema of the legs and feet 
during captivity, the Board finds that this lack of evidence 
fails overcome the veteran's personal statements of his 
experiences at that time.

Thus, given the fulfillment of the two primary criteria (the 
presence of in-service edema and a post-service diagnosis of 
ischemic heart disease), the facts are sufficient to support 
a grant of service connection for that ischemic heart disease 
as having been the result of the veteran's POW experience in 
service under appropriate presumptive regulations.  

B.  Increased Evaluation

The first inquiry must be whether the appellant has stated a 
well-grounded claim for an increased evaluation as required 
by 38 U.S.C.A. § 5107(a).  A well-grounded claim is one that 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In the context of a claim for an increased evaluation of a 
condition adjudicated service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant in the 
instant case has stated a well-grounded claim.  Moreover, as 
all evidence necessary for an equitable disposition of the 
veteran's claim was obtained by the RO, the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating anxiety 
disorder. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  Accordingly, the version most favorable to the 
appellant will be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment (that 
is--impairment of earning capacity).  38 C.F.R. § 4.129 (as 
in effect prior to November 7, 1996).  The severity of 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(as in effect on November 7, 1996).

The veteran is currently assigned a 50 percent disability 
rating for his service-connected anxiety reaction.  The now 
superceded regulation governing the rating of mental 
disorders, 38 C.F.R. § 4.132, provided that where an anxiety 
disorder was manifested by active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability, a 100 
percent disability evaluation was warranted.  Where there was 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability, a 70 percent evaluation 
was warranted.  A 50 percent rating contemplated considerable 
social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (as in effect prior to November 7, 
1996).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                             
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                             
50

38 C.F.R. Part 4, Diagnostic Codes 9201-9440 (1999).

Upon review of the claims file, the Board finds that an 
evaluation in excess of 50 percent is not warranted under 
either the "old" or "new" rating criteria.  Again, a 70 
percent evaluation under the old criteria was assignable when 
the anxiety disorder caused severe impairment of social and 
industrial adaptability.  The veteran's poor employment 
history must therefore be viewed in its entirety.  The record 
indicates that the veteran has not worked since 1976.  In 
this regard, he reported retiring after working as a baker 
for over 30 years.  He did not attribute his retirement to 
his service-connected psychiatric disorder nor did he 
attribute it to his continued unemployment.  Moreover, at the 
1995 and 1998 VA examination psychiatric examinations, the 
veteran stated that he had experienced a significant decrease 
in the symptoms related to his service-connected anxiety 
disorder.  Since suffering two strokes in the early 1990s, 
the veteran stated he no longer suffered from the nightmares 
and anxiety that had been previously associated with his 
psychiatric disorder.  The report of the 1998 VA examination 
indicated that the symptoms of the veteran's anxiety 
disorder/PTSD were either in remission or overshadowed by the 
residuals of his cerebral vascular accident.  Further, the 
record shows that the veteran suffers from physical 
impairments, to include the residuals of a stroke, that have, 
at the very least, impacted his ability to work.  There is no 
indication that the veteran's service-connected psychiatric 
anxiety disorder has severely affected his ability to work.

With regard to social impairment, the veteran has 
demonstrated that he currently maintains a long-standing 
personal relationship with his wife.  The report of the 
September 1995 VA psychiatric examination seems to suggest 
that the veteran and his wife enjoy a healthy relationship 
and share in the duties of the household.  While he reports 
that he no longer drives, reads, or engages in any hobbies, 
these deficits were attributed to being residuals of his 
cerebral vascular accidents.  The Board finds that the 
evidence fails to support a finding of severe social 
impairment.  In other words, the requirements for a 70 
percent disability rating under the "old" rating criteria 
have not been met.

Moreover, viewing the veteran's disability picture under the 
"new" criteria, the Board is also unable to find that a 
rating in excess of 50 percent is warranted.  The veteran has 
not routinely displayed symptoms of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), or an inability to establish and maintain effective 
relationships.  In other words, none of the symptoms required 
to evaluate the veteran's anxiety disorder as 70 percent 
disabling (pursuant to the "new" rating criteria) are not 
present.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 50 percent 
for the veteran's service-connected anxiety reaction (under 
either the "old," or the "new," rating criteria).

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
anxiety disorder does not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.


ORDER

Entitlement to service connection for ischemic heart disease 
is granted.  

Entitlement to an increased evaluation for service-connected 
anxiety reaction, currently evaluated as 50 percent 
disabling, is denied.  



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals



 

